DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's response filed on January 13, 2022. This is a first action on the merits of the application.  Claims 1-21 are pending.

Election/Restrictions
Applicant's election without traverse of invention II, claims 17-21 in the reply filed on October 01, 2021 is acknowledged.  Claims 1-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 17 and 21 are objected to because of the following informalities:
Claim 17 recites “a radial flow adsorbent bed module” in line 3. Since the limitation “a radial flow adsorbent bed module” refers to the radial flow adsorbent bed module comprised in “a plurality of radial flow adsorbent bed modules” recited in line 2, it is respectfully suggested to amend the limitation to “the 
Claim 21 recites “the adsorbent beds” in lines 1-2. It is respectfully suggested to amend the limitation to “the adsorbent bed sections” for consistent recitation of claim limitation.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites “a Napoleon configuration” in lines 2-3. This is considered indefinite for the following reason: It is unclear what the Napoleon configuration refers to in the context of a plurality of radial flow sorbent bed modules arrangement as recited in claim 17.  The same rejection is applied to the limitation “an annular Napoleon configurations” recited in claim 18. 
In the art of geometry, it is known that Napoleon's theorem states that if equilateral triangles are constructed on the sides of any triangle, either all outward or all inward, the lines connecting the centres of those equilateral triangles themselves form an equilateral triangle as evidenced by Boutte (The Napoleon configuration, 2022, Forum Geometricorum, Volume 2, pp. 39-46, see pages 1-8). Or, Napoleon points are defined as “Nine-Point Center of the Outer Fermat Triangle” as evidenced by Dekov (Napoleon Pointe, 2008, Journal of Computer-Generated Euclidean Geometry, No. 4 pages 1-6), 
The instant specification teaches that “An example of a grouping of multiple modules can be a Napoleon, such as a Napoleon based on stacking of the radial flow adsorbent bed modules in rows and/or columns, or a Napoleon based on organizing the radial flow adsorbent bed modules into a series of stacked annular shapes around a common central annular volume (referred to herein as an annular Napoleon)” (page 6, paragraph [0028]), but does not disclose the detailed structure or geometrical configuration of the Napoleon configuration.  

Claims 18-21 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 17.

Allowable Subject Matters and Allowed claims
Claims 17-21 in the instant application are allowed if previously presented objections to claims 17 and 21, and 35 U.S.C. 112(b) rejections to claims 17-21 are resolved.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 17-21. A system for separating CO2 from a dilute feed, comprising:
a plurality of radial flow adsorbent bed modules arranged in a Napoleon configuration, a radial flow adsorbent bed module comprising:
a plurality of adsorbent bed sections, the adsorbent bed sections comprising a bed inner surface that faces a central axis of the radial flow adsorbent bed module and a bed outer surface at a larger radial distance from the central axis than the bed inner surface, the adsorbent beds comprising one or more adsorbents having amine functional groups, and 
a plurality of heat transfer sections, the plurality of heat transfer sections alternating with the plurality of adsorbent bed sections in the radial flow adsorbent bed module, the heat transfer sections comprising one or more heat transfer fluid conduits oriented substantially along an axial direction of the radial flow adsorbent bed module, the heat transfer sections comprising a transfer 
A closest prior art to Kalbassi et al. (US 2015/0360167 A1) disclose a radial U-flow adsorption unit for removing at least one gaseous component from a gas mixture, said unit comprising: (i) an outer tubular side wall comprising a first end and a second end opposite said first end, said first and second ends being closed by first and second end walls respec­tively; (ii) an elongated annular bed comprising at least one selectively adsorbent material, said annular bed being located co-axially within said outer tubular side wall thereby defining a first annular space between said side wall and said annular bed, said annular bed defining a central channel in fluid communication with said first annular space through said annular bed; (iii) at least one gas inlet located in said side wall and in fluid communication with said first annular space; and (iv) a gas outlet located in an end wall of said unit and in fluid communication with said central channel.
A pertinent prior art to Gebald et al. (US 2017/0326494 A1) discloses a gas separation unit for the separation of a first gas from a mixture containing said first gas as well as further gases different from the first gas by using a cyclic adsorption/desorption process using a loose particulate sorbent material for gas adsorption, wherein said particulate sorbent material is arranged in at least two stacked layers wherein each layer comprises two sheets of a flexible fabric material which is gas permeable but impermeable to the loose particulate sorbent material, wherein the unit has a gas inlet side or gas inlet manifold through which an inflow of gas mixture enters the unit and a gas outlet side or gas outlet manifold through which a gas outflow exits the 
A pertinent prior art to Bosquain et al. (US 4,541,851) disclose a reactor, in particular a container for purifying fluid by adsorption, comprising a case which has an axis and defines a first region and a second region respectively for connection to a source and to an outlet of a fluid to be treated, said first and second regions being separated by at least one space containing an annular bed of particles of active material, said at least one space being defined by two grates and having the shape of a sleeve having vertical generatrices, at least one of said grates being rigid in the axial direction, the grates being free to expand thermally in the axial direction independently of one another, and the two grates located respectively in an innermost position and an outermost position being rigid in the radial direction.
A pertinent prior art to Acharya et al. (US 5,728,198) disclose an air prepurification system which includes vertically oriented adsorption vessels containing, from top to bottom, a layer of moisture-selective adsorbent, a first layer of carbon dioxide-selective adsorbent and a second layer of carbon dioxide-selective adsorbent wherein the particle size of carbon dioxide-selective adsorbent in the second layer of carbon dioxide-selective adsorbent is smaller than the particle size of both the moisture-selective adsorbent and the carbon dioxide-selective adsorbent in the first layer of carbon dioxide-selective adsorbent, wherein the airpurification system is 
A pertinent prior art to Minh (US 5,593,475) discloses a process and system for removing contaminants from air comprises flowing a compressed air stream comprising water and carbon dioxide to a first adsorbent zone for contacting with a first adsorbent effective in the adsorption of water by flowing the air in a direction within the first adsorbent zone parallel with the axis of the first adsorbent zone to form a dry gas; flowing the dry gas from the first vessel to a second adsorbent zone comprising a second adsorbent disposed in a radial arrangement about the same axis to remove carbon dioxide, wherein regeneration of the adsorbent beds may be carried out independently.
A pertinent prior art to Deckman et al. (US 8,529,664 B2) disclose a parallel channel contactor for removal of carbon dioxide from a gas mixture in the form of a monolith directly formed from the microporous adsorbent of the present invention and containing a plurality of parallel channels. 
A pertinent prior art to Miller (US 2,739,670) discloses a process and apparatus having an annular adsorbent configuration for the removal of water vapor, and condensable hydrocarbons from wet natural gas involving the contact of adsorbent material with the gas with resultant adsorption of the water vapor and condensable hydrocarbons by the adsorbent material and the subsequent treatment of the adsorbent material with a heated medium to vaporize and remove the water and condensable hydrocarbons and thereby reactivate the adsorbent material for further contact with the natural gases, the improvement which comprises rotating a series of separated thin beds of adsorbent material directly in succession and substantially continuously 
The cited prior arts, alone or in combination, do not teach or suggest a system for separating CO2 from a dilute feed, comprising: a plurality of radial flow adsorbent bed modules arranged in a Napoleon configuration, a radial flow adsorbent bed module comprising: a plurality of adsorbent bed sections, the adsorbent bed sections comprising a bed inner surface that faces a central axis of the radial flow adsorbent bed module and a bed outer surface at a larger radial distance from the central axis than the bed inner surface, the adsorbent beds comprising one or more adsorbents having amine functional groups, and a plurality of heat transfer sections, the plurality of heat transfer sections alternating with the plurality of adsorbent bed sections in the radial flow adsorbent bed module, the heat transfer sections comprising one or more heat transfer fluid conduits oriented substantially along an axial direction of the radial flow adsorbent bed module, the heat transfer sections comprising a transfer section inner surface that faces a central axis of the radial flow adsorbent bed module and a transfer section outer surface at a larger radial distance from the central axis than the interior surface, wherein the bed inner surfaces and the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772